      Case 3:15-cv-00059-DLH-ARS Document 282 Filed 05/24/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA


STATE OF NORTH DAKOTA, et al.,                )
                                              )
       Plaintiffs,                            )
                                              )
               v.                             )
                                              )      Case No. 3:15-cv-00059-DLH-ARS
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY, et al.,                    )
                                              )
       Defendants.                            )



            DEFENDANTS’ MOTION FOR CLARIFICATION REGARDING
            THE SCOPE OF THE COURT’S PRELIMINARY INJUNCTION

       Defendants the United States Environmental Protection Agency and the Department of

the Army (collectively, “the Agencies”) hereby seek clarification of the Court’s May 14, 2019

Order in which the Court dismissed the State of Colorado, New Mexico State Engineer, and New

Mexico Environment Department as plaintiffs to this action. ECF No. 280. The Court further

ordered that the preliminary injunction entered by the Court would be lifted as to the parties

being dismissed, but that “[t]he preliminary injunction remains in effect as to Intervenor-Plaintiff

Coalition of Arizona/New Mexico Counties for Stable Economic Growth.” Id. at 2. While the

Order has no impact on the State of Arizona, which is already covered by the Court’s 2015

preliminary injunction, the Agencies seek clarification of the applicability of the Court’s 2015

preliminary injunction with respect to the ten counties in New Mexico that are part of the

Coalition of Arizona/New Mexico Counties for Stable Economic Growth (“AZ/NM Counties”).

       The basis for the Agencies request for clarification is as follows:

       1.      This case involves challenges to a regulation promulgated by the Agencies in

2015 that revised the definition of “waters of the United States” under the Clean Water Act.
      Case 3:15-cv-00059-DLH-ARS Document 282 Filed 05/24/19 Page 2 of 4



Before the date the regulation was to take effect, this Court preliminarily enjoined the regulation

in the States of Alaska, Arizona, Arkansas, Colorado, Idaho, Missouri, Montana, Nebraska,

Nevada, New Mexico, North Dakota, South Dakota, and Wyoming. ECF Nos. 70 (Order

granting preliminary injunction), 79 (limiting the scope of the preliminary injunction to those

State Plaintiffs). In granting the motion for preliminary injunction in August 2015, the Court

found that the 2015 regulation would result in an increase in control over the States’ “traditional

and primary power over land and water use.” ECF No. 70 at 16 (citing Solid Waste Agency of

Northern Cook County v. U.S. Army Corps of Eng’rs, 531 U.S. 159 (2001) (internal quotations

omitted). The Court further found that the State Plaintiffs had established irreparable harm in the

form of monetary losses that could not be recouped. ECF No. 70 at 16-17.

        2.      Upon the motion of Plaintiff-Intervenor the State of Iowa, ECF No. 247, the Court

later enlarged the scope of the preliminary injunction to include Iowa. ECF No. 250.

        3.      The AZ/NM Counties moved to intervene as Plaintiffs on April 16, 2019. ECF

No. 267.

        4.      The AZ/NM Counties were granted intervention on May 14, 2019. ECF No.

Although the AZ/NM Counties stated in support of their motion that they wished to intervene in

part “to ensure that . . . [the 2015 regulation] remain[] preliminarily . . . enjoined in the State of

New Mexico,” ECF No. 269 at 1, they have not moved for a motion for preliminary injunction,

or otherwise argued that they meet the standard for a preliminary injunction. See Fed. R. Civ. P.

7(b)(1) (“A request for a court order must be made by motion.”); id. 7(b)(1)(B) (requiring that

any motion “state with particularity the grounds for seeking the order”); McKinney ex rel.




                                                   2
      Case 3:15-cv-00059-DLH-ARS Document 282 Filed 05/24/19 Page 3 of 4



N.L.R.B. v. Southern Bakeries, 786 F.3d 1119, 1122 (8th Cir. 2015) (setting forth four-factor

inquiry in determining whether or not a preliminary injunction should issue).

       5.      The same day the Court granted the motion to intervene by the AZ/NM Counties,

the Court also issued an Order dismissing as Plaintiffs the State of Colorado, New Mexico State

Engineer, and New Mexico Environment Department. ECF No. 280. In that Order, the Court

further stated that the preliminary injunction in this case would be lifted as to the State of

Colorado and the New Mexico State Engineer and New Mexico Environment Department, but

that the preliminary injunction would remain in effect as to the AZ/NM Counties. Id. at 2.

       6.      Because Plaintiff-Intervenor AZ/NM Counties have not moved for a preliminary

injunction, and this Court has not made any findings as to whether the AZ/NM Counties have

met the standard for such relief, the Agencies submit that the portion of the Order extending the

injunction to the ten counties in New Mexico was premature. Nor have the counties advised the

Court of the authority they have to seek injunctive relief where the State regulatory entities have

withdrawn from the case. The Agencies thus seek clarification of the applicability of the Court’s

2015 preliminary injunction with respect to the ten counties in New Mexico that are part of the

Coalition of AZ/NM Counties.

       Dated: May 24, 2019                     Respectfully submitted,

                                                   /s/ Martha C. Mann
                                               DANIEL R. DERTKE
                                               MARTHA C. MANN
                                               United States Department of Justice
                                               Environmental Defense Section
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               T: (202) 514-2664 (Mann)
                                               F: (202) 514-8865
                                               daniel.dertke@usdoj.gov

                                                  3
Case 3:15-cv-00059-DLH-ARS Document 282 Filed 05/24/19 Page 4 of 4



                              martha.mann@usdoj.gov




                                4
